DISSENT)
THE HONORABLE JOHN WARNER
DISSENTS. He voted to modify the sentence to one year. The reasons are: (1) the record does not indicate that Judge Henson was aware of the effect the six year sentence would have on the defendant’s rehabilitation program; and (2) the one year sentence would bring the sentence more in conformity with the intent of the plea bargain.
The Sentence Review Board wishes to thank Barb Benson, Legal Intern from the Montana Defender Project for her assistance to the defendant and to this Court.